Title: From Alexander Hamilton to William C. Bentley, 18 September 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            New York Sepr. 18. 1799
          
          I send you an extract from  a letter of the Secretary of War. You will perceive by this the Condition on which he is willing to comply with your request. If you can not make the representation in the exact terms which are pointed out, you will approach tho it will be well to approach those terms as nearly as possible.
          With great consideration I am Sir & &—
          
            Extract see Letter from Secretary of War of August 30th. 1799
          
        